DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-5 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/24/2021.

	Claims 6-11 and 14-16 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-11 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (partially newly reapplied as necessitated by amendment).
Claim 6 recites a composition comprising at least 50 wt.% of a dried protein; and at most 25 wt.% of a dried fat based on dry weight mixed with the dried protein, wherein the protein and the fat are derived from insects or worms and the protein has a pepsin digestibility of at least 50%, as measured by a pepsin-HCl method.  Claim 7 is drawn to the composition according to claim 6, comprising at most 10 wt.% fat based on dry weight.  Claim 8 is drawn to the composition according to claim 6, comprising at least 50 wt.% protein, wherein the protein has a pepsin digestibility of at least 70%, as measured by the pepsin-HC1 method.  Claim 9 is drawn to the composition according to claim 6, further comprising at least 4,500 mg/kg Ca based on dry weight.  Claim 10 is drawn to the composition according to claim 6, wherein the composition comprises 2-7 wt.% lysine.  Claim 11 is drawn to the composition according to claim 10, wherein the composition comprises further isoleucine 0.4-0.8, threonine 0.5-0.8, tryptophan 0.1-0.3, and valine 0.5-1.2, as a weight ratio relative to the lysine content. 14 is drawn to the composition of claim 6, wherein the dried protein comprises a powder.  Claim 15 is drawn to the composition of claim 14, wherein the powder comprises less than 8 wt. % moisture.  Claim 16 is drawn to the composition of claim 6, further comprising 2-50 wt.% chitin, based on dry weight.
These instantly claimed limitations are drawn to a product of nature, namely naturally occurring protein, fat and amino acids found in insects and worms, for example, earthworms. Earthworms contain 0.66-1.05% fat, 64.4-72,9% protein, lysine, leucine, threonine, tryptophan and valine in the amounts claimed and calcium in an amount of 7070 ug/g (See e.g. Paoletti et al., p. 252-253). Since an earthworm contains these instantly claimed components, the earthworm could be considered the composition since it is a composition of matter.  Extraction of earthworms only concentrates and portions the naturally occurring compounds in the earthworm.  The combination of these ingredients may not be found as a specific composition that contain only these components, but they are found altogether in earthworms, and the compounds which are present in the earthworm and claimed are found in nature.  The composition itself is a mixture of the naturally occurring compounds.  Thus, a claim to a composition comprising the compounds found in earthworm would tie up and monopolize a subset of compounds that are naturally present in the earthworm.  Thus, the instantly claimed composition of protein, fat, amino acids, calcium and chitosan are naturally found in earthworm does not amount to an exception of the judicial exception, because isolation or purification does not result in a product which is ‘markedly different’ from the naturally-occurring component.  The activity claimed is inherent to the composition, since these components are found naturally together in these amounts in an earthworm.  Thus, while extraction of the protein, fat, amino acids, and calcium would separate a portion of the earthworm away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the earthworm; i.e., the compound is not inventive or “man-made.”  Please note that in Myriad, excising DNA to isolate the DNA from its natural source did not constitute a product which was “markedly different” from the naturally occurring DNA even though the excised ends of the DNA were different in structure when compared to native DNA. 
Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There are no structural limitations in the claims in addition to the extract containing naturally occurring ingredients.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-11 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Paoletti et al. (U)(partially newly reapplied as necessitated by amendment).
Paoletti teaches earthworm comprises 0.66-1.05 dry weight % fat (which reads on at most 10% by weight fat and at most 25% wt% fat), 64.4-72.9 dry weight % protein (which reads on at least 50 wt.% protein), lysine in an amount of 5.8% (See e.g. Table 2, which reads on claim 10), isoleucine in an amount of 33.8 mg/g dry weight:lysine 54.2 mg/g dry weight = 0.62:1, threonine in an amount of 34.2 mg/g dry weight: lysine 54.2 mg/g dry weight = 0.63:1, tryptophan in an amount of 8.23 mg/g dry weight: lysine 54.2 mg/g dry weight = 0.24:1 and valine in an amount of 33.9 mg/g dry weight: lysine 54.2 mg/g dry weight= 0.62:1 (which reads on claim 11, since these are all relative weight ratios to lysine- See e.g. Table 1) and calcium in an amount of 7070 ug/g (which is the same as 7070 mg/kg and thus reads on the limitation of claim 9, see e.g. p.253 “Mineral and Trace Elements”).
Although Paoletti does not teach protein has a pepsin digestibility of at least 50%, as measured by a pepsin-HCl method or chitosan and the moisture content, the claimed functional properties are inherent to the preparation taught by Paoletti because the ingredients and the amounts of the ingredients taught by Paoletti are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the protein having a pepsin digestibility of at least 50%, as measured by a pepsin-HCl method, chitosan and the moisture content is inherent to the composition taught by Paoletti.
The reference anticipates the instantly claimed invention.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the components of the claimed composition are processed and derived from insects or worms in a manner which makes the resulting composition markedly different from the naturally occurring product and that the claimed composition is made by a process involving, in part, separation of an insect or worm sample into a fat fraction, an aqueous protein fraction, and a solid fraction. Applicant further argues that the process further comprises drying the fat fraction to provide a dried fat and drying the aqueous protein fraction to form a dried protein, which can be a dried protein powder and the resulting dried components are mixed together according at a specific ratio to form the claimed composition.  Applicant further argues that the solid fraction of the sample may be discarded and/or may not be included in the final composition and that the Application No. 16/655,956dried protein and the dried fat are mixed together, resulting in the claimed composition. Applicant further argues the concentration of protein and the concentration of fat in the claimed composition is different from a naturally occurring product and the solid fraction of the sample may not be included in the final composition. Applicant further argues that the naturally occurring product, such as a powder made from dried worms, would not include the claimed amounts of the dried protein and dried fat, at least because any composition made directly from dried earthworms would include some amount of protein or fat matter from the solid fraction, which is omitted from the claimed composition.
This is not found persuasive because the claims recite components that are found naturally in earthworms in the same amounts claimed.  Applicant’s claims are not drawn to a powdered or dried composition but rather recite that the fat and protein are present in dry form.  The fat and protein amounts in the earthworms as taught by Paoletti are the same as those claimed and are recited in dry weight.  Further, even if the composition were drawn to fat and protein that were isolated from the earthworm and combined together and then additional naturally occurring compounds isolated from the earthworm or otherwise found in the earthworm were combined with these ingredients, this would not provide anything markedly different from what is found in the earthworm because solid ingredients combined together would not react or form anything other than a combination of powders.  This does not provide anything markedly different, since the powders would still have the same properties they have in the earthworm.  In this case, the claims do not overcome what is found in the earthworm and still read on an earthworm. The rejection is maintained for the reasons of record and for the reasons above.

Applicant argues that independent claim 6 is amended to clarify that the composition comprises a mixture of dried protein and dried fat. Applicant submits that the Paoletti article does not disclose a dried composition including the concentrations of dried fat and dried protein recited in claim 6. Applicant further argues that the Paoletti article does disclose that samples of earthworms are smoked to form a dried powder, the Paoletti article does not disclose that earthworm samples are separated into a fat fraction, an aqueous protein fraction, and a solid fraction, as occurs in the claimed invention. Applicant further argues that the article also does not disclose or suggest that the fat fraction and the protein fraction are dried separately and mixed together at a specific concentration or ratio, resulting in the composition of independent claim 6. Applicant further argues that as described in Applicant's specification, the current claims are directed to a composition with a specific amount of dried fat, made from the fat fraction of the worm or insect sample, and the dried protein, made from the aqueous protein fraction of the sample.  Applicant further argues that the solid-containing fraction of the worm or insect sample can be omitted from the final composition and the concentrations of dried fat and dried protein of the current claims are different from a ratio or amount of fat and protein found in a powder produced from dried and/or smoked worms or insects. Applicant further argues that the advantage of the method of the invention is that by simple physical separation the bulk of insect [or] worm mass is separated into valuable nutrient streams, of which the fat fraction and the dried protein material may be of particular value and Paoletti article is silent regarding the importance of separating the sample or bulk of insect or worm mass into separate fractions. Applicant further argues that the Paoletti article merely discloses that dried and/or smoked earthworms are ground to form a powder and that the earthworm powder of the Paoletti article is not a "dried protein ... powder," as recited in new claim 14, that the article does not disclose or suggest a protein powder comprising the moisture amount recited in new claim 15 and that new claim 16 recites that the composition further comprises "2-50 wt.% chitin, based on dry weight”, which Paoletti article does not disclose or suggest a composition comprising.
This is not found persuasive because the claims do not recite a powder composition. The claims recite a composition that contain protein and fat in dry form. There is a difference between a powdered composition and a composition containing dried forms of ingredients.  Further, Paoletti provides amounts of fat and protein that fall within the amount claimed and that these are based on dried weight.  Earthworms naturally contain these compounds and chitin.  Therefore, the properties including moisture content are inherent to the earthworm taught by Paoletti since the ingredients are the same as those claimed.  Finally, the claims not a product by process so there is still not distinction between what is found naturally in an earthworm in the form of an earthworm and the composition claimed.  The rejection is maintained for the reasons of record and for the reasons set forth herein. 
5AU2461.DOCX Page 8 of 9
Conclusion
  No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699